Smith, C. J.,
delivered the opinion of the court.
The indictment upon which appellant was tried, which the reporter will set out, is fatally defective, in that it contains no allegation that appellant intended to defraud Jones Smokehouse, an intent to defraud being an essential element of the crime defined by chapter 120 of the Laws of 1916 (section -897, Hemingway’s Code), upon which the indictment is predicated.
Since the omitted allegation goes to the very essence of the offense attempted to be charged the omission thereof was not waived by appellant’s failure to demur *423thereto. Section 1426, Code of 1906; section 1182, Hemingway’s Code; Cook v. State, 72 Miss. 517, 17 So. 288; Taylor v. State, 74 Miss. 544, 21 So. 129.

Reversed and remanded